Exhibit 10.1

UNIVERSAL HEALTH SERVICES, INC.

2010 EMPLOYEES’ RESTRICTED STOCK PURCHASE PLAN

1. Purpose. The purpose of this 2010 Employees’ Restricted Stock Purchase Plan
(the “Plan”), is to secure for Universal Health Services, Inc. (the “Company”)
the benefits of the additional incentive resulting from the ownership of its
Shares of Class B Common Stock, par value $.01 per share (the “Shares”), by
selected employees of, and consultants to, the Company or its subsidiaries (for
convenience such persons are hereinafter collectively referred to as
“employees”) who are important to the success and the growth of the business of
the Company and its subsidiaries, and to help the Company and its subsidiaries
secure and retain the services of such persons.

2. Restricted Stock Committee. The Plan will be administered by the compensation
committee of the Company’s Board of Directors (the “Board”), or such other
committee of directors designated by the Board (the “Committee”), provided that
all of said designated directors qualify as “non-employee directors” (within the
meaning of Rule 16b-3(b)(3) under the Securities Exchange Act of 1934, as
amended) and as “outside directors” (within the meaning of Treas. Reg.
Section 1.162-27(e)(3)).

3. Shares Subject to Plan. Subject to the adjustment provisions of paragraph 9,
the number of shares of Class B Common Stock which may be issued or sold under
the Plan shall not exceed 4,000,000.

Shares sold under the Plan may be authorized and unissued Shares of Class B
Common Stock, issued Shares of Class B Common Stock held in the Company’s
treasury, or both. Should any Shares sold pursuant to the Plan be repurchased by
the Company or surrendered to the Company for the satisfaction of applicable tax
withholding, such Shares shall again become available for sale hereunder. All
awards of restricted stock under the Plan are deemed issued and outstanding for
all purposes. Subject to adjustment under paragraph 9, the number of shares of
Class B Common Stock which may be issued or sold under the Plan to any employee
during any calendar year shall not exceed 800,000.

4. Employees Eligible. Shares may be sold pursuant to the Plan to all employees
and consultants of the Company and its subsidiaries (including officers of the
Company or any of its subsidiaries whether or not they are also directors of the
Company or any of its subsidiaries). For purposes of the Plan, “subsidiary”
shall mean a “subsidiary corporation” as defined in Section 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”). In making determinations
as to whom Shares should be sold, the Committee shall take into consideration an
employee’s present and potential contribution to the success of the Company and
its subsidiaries and such other factors as the Committee may deem proper and
relevant.

5. Purchase of Shares, Price and Delivery of Payment. Subsequent to a
determination by the Committee that Shares shall be sold pursuant to the Plan,
the Company or a subsidiary shall deliver to the employee a letter advising him
of such determination. Within 30 days of the date of such letter, the employee
must complete the Restricted Stock Purchase Agreement enclosed therewith and
return it to the Company along with payment in full by cash or check. The price
of each Share sold pursuant to the Plan shall be the par value thereof at the
time of sale. Prior to delivery by an employee to the Company of a completed
Restricted Stock Purchase Agreement and payment in full for the Shares, the
Committee may, at its discretion, revoke its decision to sell Shares to an
employee.

6. Restrictions. All Shares sold pursuant to the Plan shall be sold subject to a
Restricted Stock Purchase Agreement which gives the Company the right to
repurchase all or a portion of such Shares, for an amount equal to the price
paid by the employee, in the event that the employee’s employment terminates for
any reason (subject to any exceptions as the Committee may specify) before such
restrictions lapse pursuant to the vesting conditions set forth in such
Restricted Stock Purchase Agreement. Each employee shall also be required to
agree that all Shares purchased by the employee pursuant to the Plan are
purchased for investment purposes and not for the purpose of resale or other
distribution thereof.

Notwithstanding the foregoing, in the event that an employee of the Company or
one of its subsidiaries who has purchased Shares under the plan terminates his
employment with such employer and immediately commences employment with the
Company or a different subsidiary thereof, such event shall not be treated as a
termination of

 

A-1



--------------------------------------------------------------------------------

employment under the Plan, and the Company’s repurchase rights with respect to
such Shares shall not be triggered by such event. Upon the termination of
employment in such cases, the Restricted Stock Purchase Agreement entered into
between such employee and his employer may be assumed by the new employer or
cancelled and replaced by a new Restricted Stock Purchase Agreement between the
transferring employee and the employer.

6A. Performance-Based Awards. The provisions of this paragraph 6A will apply to
awards under the Plan that are intended to generate “qualified performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code
of the Code). Awards made under this paragraph will be interpreted and construed
accordingly.

(a) Shares issued or sold pursuant to this paragraph 6A shall be subject to such
performance-based conditions as the Committee deems appropriate, consistent with
the requirements of this paragraph and Section 162(m) of the Code. A performance
condition established by the Committee in connection with a sale or issuance of
Shares pursuant to this paragraph must be (1) objective, so that a third party
having knowledge of the relevant facts could determine whether the condition is
met, (2) prescribed in writing by the Committee before the beginning of the
applicable performance period or at such later date (when fulfillment is
substantially uncertain) as may be permitted under Section 162(m) of the Code,
and (3) based on one or more of the following performance criteria:

(i) attainment of certain target levels of, or a specified percentage increase
in, revenues, income before income taxes and extraordinary items, net income,
earnings before income tax, earnings before interest, taxes, depreciation and
amortization or a combination of any or all of the foregoing;

(ii) attainment of certain target levels of, or a percentage increase in,
after-tax or pre-tax profits;

(iii) attainment of certain target levels of, or a specified increase in,
operational cash flow;

(iv) achievement of a certain level of, reduction of, or other specified
objectives with regard to limiting the level of increase in, all or a portion
of, the Company’s bank debt or other long-term or short-term public or private
debt or other similar financial obligations of the Company, which may be
calculated net of such cash balances and/or other offsets and adjustments as may
be established by the Committee;

(v) attainment of a specified percentage increase in earnings per share or
earnings per share from continuing operations;

(vi) attainment of certain target levels of, or a specified increase in return
on capital employed or return on invested capital;

(vii) attainment of certain target levels of, or a percentage increase in,
after-tax return on stockholders’ equity;

(viii) attainment of certain target levels of, or a specified increase in,
economic value added targets based on a cash flow return on investment formula;

(ix) attainment of certain target levels in the fair market value of the shares
of the Company’s Common Stock; and

(x) growth in the value of an investment in the Company’s Common Stock assuming
the reinvestment of dividends.

If and to the extent permitted under Section 162(m) of the Code, performance
conditions may be determined without regard to (or adjusted for) changes in
accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar types of events or
circumstances occurring during the applicable performance period. The Committee
may not delegate any responsibility with respect to the establishment or
certification of the achievement of performance conditions to which awards
covered by this paragraph are subject.

(b) Upon the expiration of the performance period applicable to a
performance-based award, the Committee will certify in writing the extent to
which the performance conditions applicable to the award and any other material
terms were in fact achieved and the percentage of such award that has been
earned.

(c) The Board of Directors may re-submit the performance goals contained in this
Section 6A for shareholder approval from time to time in order to satisfy the
shareholder approval conditions relating to the

 

A-2



--------------------------------------------------------------------------------

for exemption of Plan compensation from the deduction limitations of
Section 162(m) of the Code, it being understood that, under current law, such
re-submission would be first be required to be made at the first meeting of
stockholders of the Company (or any adjournment or postponement thereof) in
2015.

7. Transferability. No Shares subject to repurchase by the Company may be sold,
assigned, transferred, disposed of, pledged or otherwise hypothecated, by the
purchase of such Shares. Any attempt to do any of the foregoing shall be null
and void and may cause the immediate forfeiture of such Shares.

8. Right to Terminate Employment or Service. Nothing in the Plan or in any
Restricted Stock Purchase Agreement shall confer upon any employee the right to
continue in the employment or other service of the Company or affect the right
of the Company to terminate the employee’s employment or other service at any
time, subject, however, to the provisions of any agreement between the Company
and the employee.

9. Withholding. Notwithstanding anything to the contrary contained herein, the
vesting or lapse of the Company’s repurchase right with respect to Shares issued
hereunder shall be subject to and conditioned upon the satisfaction by the
employee of applicable tax withholding obligations. The Company and its
subsidiaries may require the employee to remit an amount sufficient to satisfy
applicable withholding taxes and/or deduct or withhold all or part of such
amount from any payments otherwise payable to the employee (whether or not under
this Plan). The Committee, acting in its sole and absolute discretion, may
permit an employee to satisfy the employee’s tax withholding obligation arising
with respect to the vesting of Shares by surrendering (or having the Company
retain) Shares that would otherwise become unrestricted, provided, however, that
the fair market value of the Shares so surrendered or retained (on the date the
applicable tax withholding is satisfied) for the satisfaction of applicable tax
withholding shall not be greater than the minimum amount required to be withheld
pursuant to applicable law.

10. Adjustment Upon Changes in Capitalization, etc. In the event of one or more
stock splits, reverse stock splits, stock dividends, reclassifications,
recapitalizations or any other change in the character or amount of the
Company’s Shares, the number, kind and purchase price of Shares which may
thereafter be sold under the Plan and the number of Shares that may be issued or
sold to any individual employee during any calendar year shall be adjusted as
determined by the Board, in its sole discretion, to give effect thereto, and all
new, substituted or additional securities to which any employee may become
entitled by reason of the employee’s ownership of Shares previously purchased or
issued pursuant to the Plan shall be subject to the terms of the Plan and the
Restricted Stock Purchase Agreement under which such Shares were purchased or
issued.

11. Amendment or Termination of Plan. The Board of Directors shall have the
authority to amend or terminate the Plan at any time; provided, however, that no
such amendment or termination shall adversely affect the rights of any employee
with respect to Shares previously sold hereunder. Notwithstanding the above, no
amendment to the Plan will become effective without the approval of the
Company’s stockholders if such amendment would increase the number of shares
which may be issued under the Plan or if such approval is necessary or desirable
to comply with applicable law or exchange requirements.

12. Expiration of the Plan. Unless sooner terminated by the Board of Directors,
shares may be sold under the Plan at any time and from time to time, prior to
the tenth anniversary of the date the Plan is adopted. Any Shares sold under the
Plan that remain outstanding on or after such expiration date shall remain
subject to the terms of the applicable Restricted Stock Purchase Agreement and
the Plan until any restrictions thereon have lapsed or they have been
repurchased by the Company.

13. Effective Date of Plan. The Plan shall become effective on May 19, 2010,
subject, nevertheless, to approval by the Stockholders representing at least a
majority of the Common Stock votes of the Company present or represented at the
2010 Annual Meeting of Stockholders.

 

A-3